(Por la Corte, a propuesta del
Juez Asociado Sr. Wolf.)
Por cuanto, en 30 de noviembre de 1937 dictamos sentencia en este caso, revocando la dictada por la corte inferior, y concediendo la suma de $1,000 por concepto de daños y perjuicios a la parte de-mandante ;
Por Cuanto, en 20 de abril de 1938, después de celebrada una nueva vista en el caso, que fué expresamente limitada a la discusión de “la manera más exacta de computar el valor de la caña que por la negligencia del demandado se dejó de'cosechar . . resolvimos aumentar como aumentamos la cuantía de' dichos daños a la suma de $3,000;
*960Por cuanto, se ha radicado con fecha 30 de abril de 1938 un nuevo escrito solicitando se aclare el alcance de nuestra sentencia en lo que a la fecha desde la cual han de computarse los intereses sobre el importe de los daños concedidos se refiere;
POR CUANTO, ni en la demanda original ni en la apelación se re-clamaron intereses desde determinada fecha sobre la cuantía de los daños que finalmente se concedieran;
PoR ouanto, de todos modos las circunstancias especiales de este caso nos inducen más bien a seguir la regla general de que no pro-ceden intereses sobre reclamaciones ilíquidas hasta el momento de fijarse su cuantía en una sentencia;
Por tanto, se declara sin lugar la moción del apelante, debiendo computarse los intereses sobre nuestra sentencia solamente desde la fecha en que la misma fué finalmente dictada, o sea 20 de abril de 1938.